Citation Nr: 1728222	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  15-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether vacatur of an April 17, 2017 decision of the Board of Veterans' Appeals (Board) is warranted. 

2.  Entitlement to service connection for a chronic pulmonary disability, to include chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

3.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to December 1977.  He died in March 2017.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Board issued a decision on claims of entitlement to service connection for COPD and entitlement to service connection for obstructive sleep apnea, and remanded claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer, entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement to service connection for an acquired psychiatric disability other than PTSD for additional development.  An April 17, 2017 Board decision vacated the February 2016 Board decision with respect to the issues of entitlement to service connection for COPD and entitlement to service connection for obstructive sleep apnea, and remanded the underlying COPD and sleep apnea claims for additional development.  The April 2017 Board decision did not disturb the issues that had been remanded by the Board in the February 2016 decision.

The issue of whether the surviving spouse is accepted as an appropriate substitute in the claims pending at the time of the Veteran's death has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Specifically, the April 2017 VA Form 21P-534EZ is construed as a substitution request.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction and must refer the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  



FINDINGS OF FACT

1.  In April 2017, the Board issued a decision vacating a February 2016 Board decision and remanding the issues of entitlement to service connection for chronic pulmonary disability, to include COPD, and entitlement to service connection for obstructive sleep apnea.   

2.  The record reflects that the Veteran died in March 2017, which is prior to the date of the April 2017 Board decision.   


CONCLUSIONS OF LAW

1.  Vacatur of the April 2017 Board decision is warranted.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for chronic pulmonary disability, to include COPD, to include as due to asbestos exposure.  38 U.S.C.A. 
§ 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for obstructive sleep apnea.  
38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904. 

In April 2017, an individual identifying herself as the Veteran's surviving spouse filed a VA Form 21P-534EZ, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits.  The Board discovered from the death certificate received in connection with the application that the Veteran died in March 2017, prior to the April 2017 Board decision, which vacated an earlier February 2016 Board decision and remanded entitlement to service connection for a chronic pulmonary disability, to include COPD, and entitlement to service connection for obstructive sleep apnea.  As the Veteran died during the pendency of his appeal, as a matter of law the appeal does not survive his death, and the appeal of those claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47   (1994).  In other words, the Board did not have jurisdiction to issue the April 2017 decision.  Accordingly, the April 2017 decision of the Board and remand must be vacated in its entirety. 

Under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b).  The issues are disposed of as set forth below.

Dismissal

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of each issue on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of any issue on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of the issues on appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. 
§ 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).

The Board notes that in this case, an individual identifying herself as the Veteran's surviving spouse has sought to be substituted as a claimant by filing a VA Form 21P-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, in April 2017.  The RO is expected to take appropriate action based on the filing, which is construed as a substitution request.  


ORDER

The Board's April 2017 decision is vacated.

The appeal of entitlement to service connection for a chronic pulmonary disability, to include COPD, to include as due to asbestos exposure, is dismissed.

The appeal of entitlement to service connection for obstructive sleep apnea is dismissed. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


